UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1020


In re: FRANKLIN C. SMITH,

             Petitioner.



                            On Petition for Writ of Mandamus


Submitted: April 20, 2017                                         Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith petitions for a writ of mandamus compelling Charter One Bank

to recognize a power-of-attorney document and to allow Smith access to certain funds,

and he has filed a motion to recuse the judges of this court due to an alleged conflict of

interest arising from the disposition of a prior, unrelated appeal. With regard to the

mandamus petition, Smith presents no evidence that “there are no other adequate means

to attain the relief he desires,” such as an ordinary civil suit. See In re Braxton, 258 F.3d
250, 261 (4th Cir. 2001) (internal quotation marks omitted) (setting forth standard for

granting writ of mandamus). Furthermore, Smith has not identified any valid grounds for

recusal. See 28 U.S.C. § 455 (2012) (listing grounds for recusal).

       Accordingly, we deny Smith’s motion to recuse and deny his mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                       PETITION DENIED




                                             2